I concur in the disposition of the case, and assent to all grounds upon which the decision is based, but dissent from the view of the majority in holding that the pleadings did not authorize the submission of the issue of "discovered peril."
It is true appellee did not, in her original petition, plead discovered peril as a ground for recovery, but this issue was later injected by appellant in paragraph 13 of its amended answer; the evidence raised the issue and fully sustained findings favorable to appellee.
My opinion is that the omission of appellee to plead the issue was supplied in appellant's answer, which, after admitting that the perilous position of deceased was discovered by its employees prior to the collision, sought, by appropriate allegations, to avoid liability by reason of that fact. The rule applicable to this situation was stated by the Supreme Court in the case of Hill v. George, 5 Tex. 89, as follows: "The rule is as stated by Gould in his Treatise upon Pleading (Chap. 3, sec. 192:) `If one party expressly avers or confesses a material fact omitted on the other side, the omission is cured. It may thus be made to appear, from the pleadings on both sides, that the plaintiff is entitled to the judgment, although his own pleading, taken by itself, is insufficient.' Hence it may be seen, that although the plaintiff committed the first fault, the defendant has remedied it, and cannot now complain."
This doctrine has been followed by an unbroken line of decisions. See Grimes v. Hagood, 19 Tex. 246, 250; Thomas v. Bonnie Bros., 66 Tex. 637,2 S.W. 724; Lyon v. Logan, 68 Tex. 524, 5 S.W. 72, 2 Am. St. Rep. 511; Day Co. v. the State, 68 Tex. 526, 538, 4 S.W. 865; G. C.  S. F. Ry. Co. v. Anderson, 76 Tex. 244, 252, 13 S.W. 196; Gaston v. Wright,83 Tex. 286, 18 S.W. 576; Maryland Casualty Co. v. Hudgins, 97 Tex. 128,76 S.W. 745, 64 L.R.A. 349, 104 Am. St. Rep. 857, 1 Ann.Cas. 252; Willis v. Lockett (Tex.Civ.App.) 26 S.W. 419, 420; Security, etc., Co. v. Caruthers, 11 Tex. Civ. App. 430, 32 S.W. 837, 841; Red River, etc. Co. v. De Berry, 47 Tex. Civ. App. 96, 105 S.W. 998, 1000.
I am also of opinion that appellee had the right, in reply to the matter set up in appellant's answer, to plead in the supplemental petition facts presenting the issue of discovered peril as a part of her cause of action.
As before shown, appellant introduced the subject of discovered peril by admitting that those in charge of its engine discovered the perilous position of deceased, and, to avoid the consequences of such admission, alleged that its employees used all means at hands, consistent with safety, to stop the train before reaching the crossing, and by ringing the bell and blowing the whistle to deter deceased from attempting to drive over the crossing in front of the approaching train.
Replying to these allegations, appellee, in her supplemental petition, said: "Specially answering that portion of said amended answer wherein defendant admits that those in charge of the engine discovered the peril of the deceased, this plaintiff alleges that after such discovery was made those in charge of the engine negligently failed to use all of the means at hand, consistent with the safety of the train and persons upon the same, to either stop or diminish the speed of said train, or to give warning and thereby avoid the threatened injury and death of deceased, and that such negligence was the proximate cause of such injury and death."
The statutes on pleading contain no reference to the filing of supplemental petitions or answers (see chapter 2, title 42, R.S. 1925 [articles 1997-2020]); this subject is regulated exclusively by rules of procedure established by the Supreme Court under authority of section 25, art. 5, of the Constitution. Rule 3, for district and county courts, in so far as is applicable, reads: "The petition of plaintiff shall consist of an original petition, *Page 702 
and such supplemental petitions as may be necessary in the course of pleading by the parties to the suit to enable the plaintiff to state all of the facts presenting his cause of action, and such other facts as may be required to rebut the facts that may be set up in the original and supplemental answers, as pleaded by the defendant."
It is obvious that the phrase "petition of plaintiff" is used in a plural sense, and comprehends not only the original petition, but such supplemental petitions as may be necessary to enable the plaintiff to state all facts constituting his cause of action; and furthermore to state such other facts as may be necessary to rebut the facts pleaded by the defendant. The latter purpose is also provided for in rule 5, as follows: "The plaintiff's supplemental petitions may contain exceptions, general denials and the allegations of new facts not before alleged by him, in reply to those which have been alleged by the defendant."
In view of this plain procedure, I think appellee had the right to set up in the supplemental petition, as a part of her cause of action, the issue of discovered peril. This view is supported by the following decisions: Standifer v. Bond Hdwe. Co. (Tex.Civ.App.) 94 S.W. 144; City of San Antonio v. Wildenstein, 49 Tex. Civ. App. 514, 109 S.W. 231, 232; Cotulla v. Urbahn (Tex.Civ.App.) 126 S.W. 13.
Furthermore, if it be conceded that the court erred in refusing to sustain appellant's exception, objecting to the issue of discovered peril being alleged in the supplemental petitions, nevertheless, as the pleading remained in the case, evidence was introduced thereunder, the issue was submitted to the jury and found, with abundant evidence to sustain the finding, in favor of appellee. In this situation, appellant was not and could not have been harmed by said action and ruling of the court. Reversals will not be ordered unless the error complained of was harmful and injurious. Texas Jurisprudence, vol. 3 p. 424 § 302, and authorities cited.
For these reasons, I dissent from the holding of the majority in the respect above mentioned.